DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 07 June, 2021. After entry of the amendment claims 1, 15, 30, 31, 34, 39, and 40 are pending in the instant application. Claims 30, 31, and 34 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1, 15, 39 and 40 are currently under examination.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 
35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
The previous rejection of claims 1, 2, 15, 39, and 40 under 35 U.S.C. § 112(a), as failing to comply with the written description requirement, is hereby withdrawn in response to Applicant’s arguments.
	
Enablement
Claims 39 and 40 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are directed toward a vaccine composition comprising a synthetic Zika virus (ZIKV) NS1 polypeptide comprising a modified STTAS region. This region corresponds to a humoral epitope that is also present in the 
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations.
	It has been well-documented that ZIKV vaccine development has been problematic (Asif et al., 2017; Halstead, 2017; Britto et al., 2018). Several factors have limited the development of an efficacious ZIKV vaccine. The correlates of human protection remain to be elucidated. The nature, magnitude, and duration of the immune response required for protection remains elusive. It has also been well-documented that vaccine-generated neutralizing antibodies cannot be accepted as surrogates for protection. For example, in the closely related dengue virus (DENV), maternal antibodies are protective at high concentrations but correlate with severe and life-threatening disease at lower concentrations. Another critical consideration is the time between vaccination and challenge. Many studies misinterpret short-term challenge protection as evidence of durable immunity. A recent DENV2 vaccine study demonstrated short-term protection in macaques. However the 
	Another major concern is the lack of understanding with respect to the neurological complications associated with ZIKV infection. The neurotropism of ZIKV has been unequivocally demonstrated in cell lines and animal models. Guillain-Barré syndrome is one of the complications associated with ZIKV infection. It was suggested that molecular mimicry between ZIKV antigens and gangliosides may play a role in pathogenesis. Microcephaly is another poor understood manifestation of ZIKV infection. Evidence suggests the inhibitory action of ZIKV on glioblastoma stem cells may be due to molecular mimicry or direct toxicity, against demonstrating the importance of choosing the appropriate antigens for any given ZIKV vaccine. Clearly the interaction between ZIKV virulence factors such as antigens and epitopes, as well as, the immune response are important in understanding the clinical sequelae (e.g., GBS and microcephaly) associated with ZIKV infection which will have implications for successful vaccine development.
	Further problems involve the ability of ZIKV to evade the host immune response by inhibiting interferon, the complement system, NK cells, and T- and B-cell responses. Additional complications arise from antibody-dependent enhancement (ADE) in individuals with sub-protective antibody levels. It has been well-documented in DENV infection that sub-optimal Ab responses can lead to enhancement following administration of a vaccine or exposure to other isolates. A similar manifestation appears to be involved in ZIKV pathogenesis.
	Finally, the disclosure fails to provide any working embodiments from an art-recognized animal model or preliminary 
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claimed invention is not enabled. Amendment of the claim language to recite an immunogenic composition comprising the synthetic ZIKV polypeptides of interest would obviate the rejection.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               13 March, 2021